Citation Nr: 1629238	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  09-43 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right eye loss of vision (blindness).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Counsel







INTRODUCTION

The Veteran had active service from September 1964 to March 1965.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran filed a notice of disagreement (NOD) in January 2009.  A statement of the case (SOC) was provided in October 2009.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in November 2009.

In his November 2009 appeal, the Veteran requested a hearing before the Board.  He withdrew that hearing request in February 2015.

This claim was previously before the Board in October 2015, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDING OF FACT

The probative medical evidence of record shows that the Veteran's right eye loss of vision is not the result of any event, injury, or disease in military service or aggravations thereof.




CONCLUSION OF LAW

The criteria for service connection for right eye loss of vision have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307. 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  This notice must be provided prior to the initial adjudication of a claim by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in December 2008 advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The notice letter also provided notice of the evidence and information necessary to establish a disability rating and effective date in accordance with the court's ruling in Dingess.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining the relevant records pertinent to the matter herein decided.  The pertinent evidence associated with the claims consists of the service treatment records, private treatment records, VA treatment records, reports of private and VA examinations, and the Veteran's statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection may be established for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under 3.309(a) may be established through a showing of continuity of symptomatology since service).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his current eye disability that results in loss of vision of the right is related to his military service.  In this regard, the Veteran has stated that he began to experience loss of vision in his right eye shortly after beginning riffle training in military service.

A review of the service treatment records shows that the Veteran entered active service in September 1964 with 20/20 vision in both eyes.  In October 1964, he started complaining of blurred vision, which he reported pre-existed his active service.  Visual acuity was 20/30 in the right eye and 20/25 in the left eye, and he was diagnosed with "intermittent blurring" without a need for glasses. 

In November 1964, his visual acuity was 20/20 again, but he was referred for prescription glasses.  In March 1965, the Veteran's separation examination showed a diagnosis of bilateral astigmatism requiring correction by glasses, which was pre-existing his active service.  His visual acuity was 20/40 bilaterally, correctable to 20/20. 

A review of private treatment records from December 2000 to October 2008 showed that the Veteran was blind in the right eye, and had a history of cataract of the right eye with corrective lens placement.  In particular, the Veteran was shown to be diagnosed with status post blunt trauma right eye with vitreous hemorrhage, chorioretinal scar right eye, status post cataract extraction right eye, history of choroidal rupture, and a detached retina in May 2001.

The Veteran was provided with a VA examination in March 2016.  Upon review of the claims file, subjective interview, and objective testing, the VA examiner diagnosed the Veteran with a detached retina of the right eye.  The examiner found that the Veteran's current eye condition was less likely than not related to the Veteran's in-service injury and more likely related to post-service events including an intercurrent cause via the Veteran's May 2001 blunt trauma to the right eye.  The examiner noted that the Veteran had normal corrected vision on exit from military service and there was no indication of any problems akin to his current diagnosis until 2001.  

Additionally, the March 2016 VA examiner opined that any preexisting visual disorder that the Veteran had was not aggravated by the Veteran's active service.  In support, he provided that there is absolutely zero possibility that regular astigmatism can cause a reduction in vision to the hand motion, light perception, or no light perception level based upon his experience and established medical literature and authority.   Rather, it was noted that the Veteran does have a detached retina that is suspected to be a longstanding untreated macula-off retinal detachment right eye resulting in gross atrophy of the optic nerve and no light perception visual acuity.  The examiner found that this condition was unrelated to the Veteran's service and indicated that it was due to his post-service blunt trauma for which he was treated in 2001.
Analysis

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for loss of vision of the right eye.  

The Board notes that the Veteran has a current disability, variously diagnosed as status post blunt trauma right eye with vitreous hemorrhage, chorioretinal scar right eye, status post cataract extraction right eye, history of choroidal rupture, and a detached retina.  Additionally, there is also evidence of an in-service event, injury, or disease, as the Veteran's service treatment records reflect that he was treated for in-service complaints of blurred vision.  The issue thus turns upon whether there is probative evidence of a nexus between the claimed in-service injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, the Board finds that the only probative medical evidence of record that discussed any potential etiology for this condition was in the March 2016 VA examination.  The examiner found that the Veteran's current eye condition was less likely than not related to the Veteran's in-service injury and more likely related to post-service events including an intercurrent cause via the Veteran's May 2001 blunt trauma to the right eye.  The examiner noted that the Veteran had normal corrected vision on exit from military service and there was no indication of any problems akin to his current diagnosis until 2001.

Additionally, the Board highlights that the VA examiner noted that the Veteran's treatment records showed the onset of currently diagnosed status post blunt trauma right eye with vitreous hemorrhage, chorioretinal scar right eye, status post cataract extraction right eye, history of choroidal rupture, and a detached retina in May 2001 which is decades after his discharge from service.  In this regard, the Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The only other evidence that even suggests that the Veteran's current eye disability may be the result of the Veteran's in-service blurred vision is the Veteran's own statements.  The Board notes that the Veteran is competent to provide testimony regarding his experiences in the military, to include his accounts of experiencing blurry vision during service.  While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of his current complaints of right eye vision loss falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau, 492 F.3d at 1377 n.4.  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of eye problems, (see Gutierrez  v. Principi, 19 Vet. App. 1, 9-10 (2004) (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose a condition causing his current right eye vision loss or to etiologically link the Veteran's reported symptoms to his active service.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  As such, the Veteran's assertions in this regard are not afforded any probative value.

In regard to the theory of aggravation of a pre-service disability, the Board notes that the Veteran's service treatment records showed that he complained of blurred vision which had predated his entry to military service.  The March 2016 VA examiner also considered this finding, but determined that the Veteran's pre-existing eye condition consisted of an astigmatism, which was noted to be a congenital defect.

Service connection is not allowed for a congenital defect as congenital defects are not considered to be injuries or diseases within the meaning of the statue.  38 C.F.R. § 3.303(c).  Service connection, however, is possible if a disease or injury is superimposed over the congenital or developmental defect during service and there is a resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90. 

"Congenital defects" are treated differently than "congenital diseases" in the context of VA disability compensation.  A defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); VA Gen. Coins. Prec. 82-90 at p. 2.  More importantly "congenital defects" are excluded from the list of qualified diseases or injuries.  Therefore, VA disability compensation may only be awarded in the event that an additional, service-connected disability is superimposed upon a congenital defect.  Id.  In contrast, "congenital diseases" are directly compensable and VA disability compensation may be awarded if a congenital disease first manifests in service or is aggravated by a claimant's military service.  Id.

Here, the March 2016 VA examiner stated that the Veteran's astigmatism is a developmental disorder of refraction and accommodation.  There was no indication that this astigmatism was in any way a disease process subject to improvement or deterioration, but rather a life-long defect for which the Veteran's vision had to compensate.  There is further no indication that any disease process was superimposed upon the Veteran's astigmatism, as despite this defect, he was still found to have normal corrected vision at service exit.  As such, service-connection for the Veteran's astigmatism is not for consideration in this instance as it is prohibited by law due to its nature as a congenital defect.

In any event, the March 2016 VA examiner opined that any preexisting visual disorder that the Veteran had was not aggravated by the Veteran's active service.  In support, he provided that there is absolutely zero possibility that regular astigmatism can cause a reduction in vision to the hand motion, light perception, or no light perception level based upon his experience and established medical literature and authority.   Rather, it was noted that the Veteran does have a detached retina that is suspected to be a longstanding untreated macula-off retinal detachment right eye resulting in gross atrophy of the optic nerve and no light perception visual acuity.  The examiner found that this condition was unrelated to the Veteran's service and indicated that it was due to his post-service blunt trauma for which he was treated in 2001.

Accordingly, the most probative evidence of record, via the March 2016 VA examination, does not reflect that the Veteran's currently diagnosed status post blunt trauma right eye with vitreous hemorrhage, chorioretinal scar right eye, status post cataract extraction right eye, history of choroidal rupture, and a detached retina are related to his in-service blurred vision or astigmatism.  As such, service connection for vision loss of the right eye is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right eye loss of vision (blindness) is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


